Exhibit 10.2

SECURITIES ESCROW AGREEMENT

SECURITIES ESCROW AGREEMENT, dated as of December 11, 2007 (the “Agreement”) by
and among United Refining Energy Corp., a Delaware corporation (the “Company”),
the undersigned party listed as the Initial Stockholder on the signature page
hereto (collectively, the “Initial Stockholder”) and Continental Stock
Transfer & Trust Company, a New York corporation (the “Escrow Agent”).

WHEREAS, the Company has entered into an Underwriting Agreement, dated
December 11, 2007 (“Underwriting Agreement”) with Deutsche Bank Securities Inc.
(“Deutsche Bank’) and Maxim Group LLC (“Maxim” and together with Deutsche Bank,
hereinafter referred to as the “Representatives”) acting as representatives of
the several underwriters (collectively, the “Underwriters”), pursuant to which,
among other matters, the Underwriters have agreed to purchase 45,000,000 units
(not including the underwriters’ over-allotment option) (“Units”) of the
Company. Each Unit consists of one share of the Company’s common stock, par
value $.0001 per share (the “Common Stock”), and one warrant (“Warrant”), each
Warrant to purchase one share of Common Stock, all as more fully described in
the Company’s definitive Prospectus, dated December 11, 2007 (“Prospectus”)
comprising part of the Company’s Registration Statement on Form S-1 (File
No. 333-144704) under the Securities Act of 1933, as amended (the “Registration
Statement”), declared effective on December 11, 2007 (the “Effective Date”);

WHEREAS, the Initial Stockholder have agreed, as a condition of the
Underwriters’ obligation to purchase the Units pursuant to the Underwriting
Agreement and to offer them to the public, to deposit all of their shares of
Common Stock, as set forth opposite their respective names in Exhibit A attached
hereto (collectively the “Escrow Shares”), in escrow as hereinafter provided;

WHEREAS, the Company has entered into a Subscription Agreement with the Initial
Stockholder (the “Initial Warrantholder,” and together with status as Initial
Stockholder, the “Initial Holder”), dated July 13, 2007 and as amended on
September 6, 2007, November 30, 2007 and December 11,2007 (the “Subscription
Agreement”), pursuant to which the Initial Warrantholder has agreed to purchase
15,600,000 warrants (the “Private Warrants”) in a private placement transaction;

WHEREAS, the Initial Stockholder was granted an aggregate of 2,500,000 warrants
(the “Sponsor Warrants”) by the Company on November 30, 2007;

WHEREAS, the Initial Warrantholder has agreed to deposit the Private Warrants
and Sponsor Warrants (collectively with the Escrow Shares, the “Escrow
Securities”), with the Escrow Agent as hereinafter provided; and

WHEREAS, the Company and the Initial Holders desire that the Escrow Agent accept
the Escrow Securities, in escrow, to be held and disbursed as hereinafter
provided.

IT IS AGREED:

1. Appointment of Escrow Agent. The Company and the Initial Holders hereby
appoint the Escrow Agent to act in accordance with and subject to the terms of
this Agreement and the Escrow Agent hereby accepts such appointment and agrees
to act in accordance with and subject to such terms.



--------------------------------------------------------------------------------

2. Deposit of Escrow Securities. On or before the Effective Date, the Initial
Holder shall deliver to the Escrow Agent certificates representing its Escrow
Securities, to be held and disbursed subject to the terms and conditions of this
Agreement. The Initial Holder acknowledges and agrees that the certificates
representing the Escrow Securities will bear a legend to reflect the deposit of
such Escrow Securities under this Agreement.

3. Disbursement of the Escrow Securities.

3.1. The Escrow Agent shall hold the Escrow Shares, the Private Warrants and the
Sponsor Warrants until the termination of their respective Escrow Period (as
defined below). In the case of the Escrow Shares, the “Escrow Period” shall be
the period beginning on the date the certificates representing the Shares are
deposited with the Escrow Agent and ending on the date that is the earlier of
twelve (12) months following the consummation of the initial Business
Combination (as such term is defined in the Registration Statement) or three
(3) years from the Effective Date. In the case of the Private Warrants, the
“Escrow Period” shall be the period beginning on the date the certificates
representing the Private Warrants are deposited with the Escrow Agent and ending
on the day after the date of the consummation of the initial Business
Combination. In the case of the Sponsor Warrants, the “Escrow Period” shall be
the period beginning on the date the certificates representing the Sponsor
Warrants are deposited with the Escrow Agent and ending on the later of the day
after the date of the consummation of the initial Business Combination or one
year from the date on which the Sponsor Warrants are deposited into escrow. On
the termination date of the applicable Escrow Period, the Escrow Agent shall,
upon written instructions from the Initial Holder, disburse the Initial Holder’s
Escrow Securities to such Initial Holder; provided, however, that if the Escrow
Agent is notified by the Company pursuant to Section 6.7 hereof that the Company
is being liquidated at any time during the Escrow Period, then the Escrow Agent
shall promptly destroy the certificates representing the Escrow Securities;
provided further, that if, after the Company consummates a Business Combination
(as such term is defined in the Registration Statement), it (or the surviving
entity) subsequently consummates a liquidation, merger, stock exchange or other
similar transaction which results in all of its stockholders of such entity
having the right to exchange their shares of Common Stock for cash, securities
or other property, then the Escrow Agent will, upon receipt of a notice,
executed by the Chairman, Chief Executive Officer or Chief Financial Officer of
the Company, in form reasonably acceptable to the Escrow Agent, certifying that
such transaction is then being consummated, release the Escrow Securities to the
Initial Holder so that they can similarly participate. The Escrow Agent shall
have no further duties hereunder after the disbursement or destruction of the
Escrow Securities in accordance with this Section 3.

 

2



--------------------------------------------------------------------------------

4. Rights of Initial Holders in Escrow Securities.

4.1. Voting Rights as a Stockholder. Subject to the terms of the Insider Letter
described in Section 4.4 hereof and except as herein provided, the Initial
Stockholder shall retain all of its rights as a stockholder of the Company
during the Escrow Period, including, without limitation, the right to vote the
Escrow Shares.

4.2. Dividends and Other Distributions in Respect of the Escrow Securities.
During the Escrow Period, all dividends payable in cash with respect to the
Escrow Securities shall be paid to the Initial Stockholder, but all dividends
payable in stock or other non-cash property (“Non-Cash Dividends”) shall be
delivered to the Escrow Agent to hold in accordance with the terms hereof. As
used herein, the term “Escrow Securities” shall be deemed to include the
Non-Cash Dividends distributed thereon, if any.

4.3. Restrictions on Transfer. During the Escrow Period, no sale, transfer or
other disposition may be made of any or all of the Escrow Securities except
(i) by gift to a member of Initial Holder’s immediate family or to a trust or
other entity, the beneficiary of which is an Initial Holder or a member of an
Initial Holder’s immediate family, (ii) by virtue of the laws of descent and
distribution upon the death of any Initial Holder, (iii) pursuant to a qualified
domestic relations order, (iv) to an entity that is an Initial Holder, (v) to
any person or entity controlling, controlled by, or under common control with,
an Initial Holder or (vi) with respect to an Initial Holder who is an
individual, to an entity controlled by such Initial Holder; provided, however,
that such permitted transfers may be implemented only upon the respective
transferee’s written agreement to be bound by the terms and conditions of this
Agreement and of the Insider Letter signed by the Initial Holder transferring
the Escrow Securities. During the Escrow Period, the Initial Holder shall not
pledge or grant a security interest in the Escrow Securities or grant a security
interest in their rights under this Agreement.

4.4. Insider Letters. The Initial Holders has executed a letter agreement with
the Representatives and the Company, dated as of the Effective Date, and which
is filed as an exhibit to the Registration Statement (“Insider Letter”),
respecting the rights and obligations of such Initial Holder in certain events,
including, but not limited to, the liquidation of the Company.

5. Concerning the Escrow Agent.

5.1. Good Faith Reliance. The Escrow Agent shall not be liable for any action
taken or omitted by it in good faith and in the exercise of its own best
judgment, and may rely conclusively and shall be protected in acting upon any
order, notice, demand, certificate, opinion or advice of counsel (including
counsel chosen by the Escrow Agent), statement, instrument, report or other
paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as to the truth and acceptability of
any information therein contained) which is believed by the Escrow Agent to be
genuine and to be signed or presented by the proper person or persons. The
Escrow Agent shall not be bound by any notice or demand, or any waiver,
modification, termination or rescission of this Agreement unless evidenced by a
writing delivered to the Escrow Agent signed by the proper party or parties and,
if the duties or rights of the Escrow Agent are affected, unless it shall have
given its prior written consent thereto.

 

3



--------------------------------------------------------------------------------

5.2. Indemnification. The Escrow Agent shall be indemnified and held harmless by
the Company from and against any expenses, including reasonable counsel fees and
disbursements, or loss suffered by the Escrow Agent in connection with any
action, suit or other proceeding involving any claim which in any way, directly
or indirectly, arises out of or relates to this Agreement, the services of the
Escrow Agent hereunder, or the Escrow Securities held by it hereunder, other
than expenses or losses arising from the gross negligence or willful misconduct
of the Escrow Agent. Promptly after the receipt by the Escrow Agent of notice of
any demand or claim or the commencement of any action, suit or proceeding, the
Escrow Agent shall notify the other parties hereto in writing. In the event of
the receipt of such notice, the Escrow Agent, in its sole discretion, may
commence an action in the nature of interpleader in an appropriate court to
determine ownership or disposition of the Escrow Securities or it may deposit
the Escrow Securities with the clerk of any appropriate court or it may retain
the Escrow Securities pending receipt of a final, non appealable order of a
court having jurisdiction over all of the parties hereto directing to whom and
under what circumstances the Escrow Securities are to be disbursed and
delivered. The provisions of this Section 5.2 shall survive in the event the
Escrow Agent resigns or is discharged pursuant to Sections 5.5 or 5.6 below.

5.3. Compensation. The Escrow Agent shall be entitled to reasonable compensation
from the Company for all services rendered by it hereunder, as set forth on
Exhibit B hereto. The Escrow Agent shall also be entitled to reimbursement from
the Company for all expenses paid or incurred by it in the administration of its
duties hereunder including, but not limited to, all counsel, advisors’ and
agents’ fees and disbursements and all taxes or other governmental charges.

5.4. Further Assurances. From time to time on and after the date hereof, the
Company and the Initial Holder shall deliver or cause to be delivered to the
Escrow Agent such further documents and instruments and shall do or cause to be
done such further acts as the Escrow Agent shall reasonably request to carry out
more effectively the provisions and purposes of this Agreement, to evidence
compliance herewith or to assure itself that it is protected in acting
hereunder.

5.5. Resignation. The Escrow Agent may resign at any time and be discharged from
its duties as escrow agent hereunder by its giving the other parties hereto
written notice and such resignation shall become effective as hereinafter
provided. Such resignation shall become effective at such time that the Escrow
Agent shall turn over to a successor escrow agent appointed by the Company and
approved by the Representatives, the Escrow Securities held hereunder. If no new
escrow agent is so appointed within the 60 day period following the giving of
such notice of resignation, the Escrow Agent may deposit the Escrow Securities
with any court it deems appropriate.

5.6. Discharge of Escrow Agent. The Escrow Agent shall resign and be discharged
from its duties as escrow agent hereunder if so requested in writing at any time
by the other parties hereto, jointly, provided, however, that such resignation
shall become effective only upon acceptance of appointment by a successor escrow
agent as provided in Section 5.5.

 

4



--------------------------------------------------------------------------------

5.7. Liability. Notwithstanding anything herein to the contrary, the Escrow
Agent shall not be relieved from liability hereunder for its own gross
negligence or its own willful misconduct.

6. Miscellaneous.

6.1. Governing Law. This Agreement shall for all purposes be deemed to be made
under and shall be construed in accordance with the laws of the State of New
York. Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall be
brought and enforced in the courts of the State of New York or the United States
District Court for the Southern District of New York, and irrevocably submits to
such jurisdiction, which jurisdiction shall be exclusive. Each of the parties
hereby waives any objection to such exclusive jurisdiction and that such courts
represent an inconvenient forum.

6.2. The Initial Holder hereby acknowledges that the Underwriters, including,
without limitation, the Representatives, are third party beneficiaries of this
Agreement and this Agreement may not be modified or changed without the prior
written consent of the Representatives.

6.3. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the subject matter hereof and, except as
expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to the charged.

6.4. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation
thereof.

6.5. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective parties hereto and their legal representatives,
successors and assigns.

6.6. Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and either be delivered personally or by private
national courier service, or be mailed, certified or registered mail, return
receipt requested, postage prepaid, and shall be deemed given when so delivered
personally or, if sent by private national courier service, on the next business
day after delivery to the courier, or, if mailed, two business days after the
date of mailing, as follows:

If to the Company, to:

United Refining Energy Corp

823 Eleventh Avenue

New York, New York 10019

Attn: John Catsimatidis, Chief Executive Officer and Chairman

Fax No. (212) 845-3270

 

5



--------------------------------------------------------------------------------

If to a Stockholder, to his address set forth in Exhibit A.

and if to the Escrow Agent, to:

Continental Stock Transfer & Trust Company

17 Battery Place

New York, New York 10004

Attn: Steven G. Nelson and Frank A. DiPaolo

Fax No.: (212) 509-5150

A copy of any notice sent hereunder shall be sent to:

Lowenstein Sandler, PC

65 Livingston Avenue

Roseland, New Jersey 07068

Attn: Steven Skolnick

Fax No.: 973-597-2400

and:

Deutsche Bank Securities Inc.

60 Wall Street

New York, NY 10005

Attn: Equity Capital Markets - Syndicate Desk

Fax: (212) 797-9344

and:

Maxim Group LLC

405 Lexington Avenue

New York, New York 10174

Attn: Clifford Teller

and:

Ellenoff, Grossman & Schole LLP

370 Lexington Avenue

New York, New York 10017

Attn: Douglas S. Ellenoff, Esq.

The parties may change the persons and addresses to which the notices or other
communications are to be sent by giving written notice to any such change in the
manner provided herein for giving notice.

 

6



--------------------------------------------------------------------------------

6.7. Liquidation of Company. The Company shall give the Escrow Agent written
notification of the liquidation and dissolution of the Company in the event that
the Company fails to consummate a Business Combination within the time period(s)
specified in the Prospectus.

6.8. Waiver. Notwithstanding anything herein to the contrary, the Escrow Agent
hereby waives any and all right, title, interest or claim of any kind (“Claim”)
in or to any distribution of the Trust Account, and hereby agrees not to seek
recourse, reimbursement, payment or satisfaction for any Claim against the Trust
Account for any reason whatsoever.

6.9. Counterparts. This Agreement may be executed in several counterparts each
one of which shall constitute an original and may be delivered by facsimile
transmission and together shall constitute one instrument.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

WITNESS the execution of this Agreement as of the date first above written.

 

UNITED REFINING ENERGY CORP. By:  

/s/ James E. Murphy

Name:   James E. Murphy Title:   Chief Financial Officer CONTINENTAL STOCK
TRANSER & TRUST COMPANY By:  

/s/ John W. Comer

Name:   John W. Comer Title:   Vice President

 

INITIAL HOLDER UNITED REFINING, INC. By:  

/s/ John R. Wagner

Name:   John R. Wagner Title:   V. P.

Address:   823 Eleventh Avenue   New York, New York

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

Investor

  

Investors Address and Facsimile Number

Name: United Refining, Inc.

Number of Shares: 12,937,500 (of which 1,687,500 are subject to forfeiture as
described in the Company’s registration statement relating to its initial public
offering)

  

823 Eleventh Avenue

New York, New York 10019

Attn: John Catsimatidis

Facsimile Number: (212) 845-3270

Number of Private Warrants: 15,600,000    Number of Sponsor Warrants: 2,500,000
  

 

9



--------------------------------------------------------------------------------

EXHIBIT B

Escrow Agent Fees

$2,400 annually for acting agent escrow fee.

First year agent fee to be paid at closing.

 

10